UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6409



GEORGE RICHARD DOWLER,

                                            Plaintiff - Appellant,

          versus


MARY ANN SAAR, D.P.S.C.S.; FRANK C. SIZER,
JR., Commissioner of Corrections; JOHN H.
PRICE,   Warden  of  Maryland  Correctional
Institution,

                                           Defendants - Appellees.


                            No. 05-7653



GEORGE RICHARD DOWLER,

                                            Plaintiff - Appellant,

          versus


MARY ANN SAAR, Secretary, Department of Public
Safety and Correctional Services; FRANK C.
SIZER, JR., Commissioner of Corrections; JOHN
H. PRICE, Warden of Maryland Correctional
Institution,

                                           Defendants - Appellees.


Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-04-
3048-8-RWT)
Submitted:   December 22, 2005           Decided: December 29, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


No. 05-6409, dismissed and No. 05-7653, affirmed by unpublished per
curiam opinion.


George Richard Dowler, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Phillip Michael Pickus, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

            In consolidated appeals, George Richard Dowler appeals

the district court’s March 3, 2005 order denying his motion to

appoint counsel (No. 05-6409) and the district court’s final order

granting summary judgment in favor of the Defendants in his 42

U.S.C. § 1983 (2000) complaint (No. 05-7653).

       In No. 05-6409, Dowler seeks to appeal the district court’s

March 3, 2005, order denying his motion to appoint counsel.           This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).           The order Dowler seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.    Accordingly, we dismiss that appeal for lack of

jurisdiction.

            In No. 05-7653, Dowler appeals the district court’s final

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We

have     reviewed   the   record   and     find    no   reversible   error.

Accordingly, we affirm that order on the reasoning of the district

court.    See Dowler v. Saar, No. CA-04-3048-8-RWT (D. Md. Sept. 28,

2005).    We dispense with oral argument because the facts and legal




                                   - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                          No. 05-6409 - DISMISSED

                                           No. 05-7653 - AFFIRMED




                              - 4 -